UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7881



JOHNATHAN LEE X SMITH,

                                            Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SERVICES; MARY TARNOWSKI;
O. ODUNSI; WILLINDA PURDIE; T. D. HATCHETT;
BRENDA WOLFORD; R. REED; A. WILSON; LINDA W.
MITCHELL; JANE DOE; C. DAVIS, Warden, K.
HAMLIN; VINCENT M. GORE; PAUL OHAI; LINDA B.
NHAMBURE; EARLINE HILL, V. APPLEWHITE; WILLIAM
HENCEROTH; DAVID BARNES; POWHATAN RECEPTION &
CLASSIFICATION CENTER; FRED SCHILLING,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-665)


Submitted: April 29, 2004                        Decided:   May 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnathan Lee X Smith, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Johnathan Lee X Smith appeals from the district court’s

orders dismissing without prejudice his action under 42 U.S.C.

§ 1983 (2000), for failure to pay the filing fee, and denying his

motion for reconsideration.   We have reviewed the record and find

no reversible error.   Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by the

district court.   See Smith v. Corr. Med. Servs., No. CA-03-665

(E.D. Va. Oct. 20, 2003 & Nov. 17, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                               - 3 -